DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0008], line 6, “from from” requires correction,
[0032], line 3, add –can—between “contact 4” and “also”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10104438 in view of DE 10346771.  DE (‘438) discloses a safety switch for emergency shut down of an electric water heater, the safety switch includes a contact (4) and a counter contact (9) which are configured in a contacted state, to supply power to the water heater and in an open state would interrupt power supplied to the water heater, and a mounting device (SEE Figure 1) located above and in contact with the counter contact (9) on a tie rod (12) which is capable of releasing the mounting device and the counter contact from the contact to interrupt the power supplied to the water heater.  DE ‘438 does not specifically recite that the contact is implemented as a contact rivet in which it is integrated directly into a circuit board.  DE ‘771 also teaches a safety switching device (5) but also teaches that it was commonly known in the art at the time the invention was made for a contact to be integrated into a circuit board (SEE Figure 1).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the contact (4) of DE ‘438 such that it was integrated into the circuit board as was .


Claims 2, 4, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10104438 in view of DE10346771 as applied to claim 1 above, and further in view of Mauffrey (6,230,611).  With regards to claims 2, 4, 12 and 13,  DE ‘438 as modified by DE ‘711 disclose the applicants primary inventive concept, as stated above, however does not go into detail about the materials used to make the contacts and counter contacts, Mauffrey teaches a subassembly (20) mounted to move on an electromagnet (10) and includes contact members (36, 36’) that are made of copper covered with a layer of silver or just silver.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have further modified the contacts and counter contacts of DE ‘438 in view of DE ‘771 to be made of silver as was commonly known in the art and taught by Mauffrey or alternatively be made of copper and coated with a layer of silver (as per claim 7) and arrived at the applicants invention and thus guarantee a strong connection between the contacts.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 12, 2021